EXHIBIT 10.1 AMENDMENT NO. 10 TO CREDIT AGREEMENT THIS AMENDMENT NO. 10 TO CREDIT AGREEMENT (this " Amendment ") is entered into as of February 4, 2014 by and among the Lenders identified on the signature pages hereof (such Lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a " Lender " and collectively as the " Lenders "), WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the arranger and administrative agent for the Lenders (in such capacity, " Agent ") and SPEED COMMERCE, INC. (formerly known as Navarre Corporation), a Minnesota corporation (" Borrower "). WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit Agreement dated as of November 12, 2009 (as amended, restated, supplemented or otherwise modified from time to time, the " Credit Agreement "); and WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders have agreed to amend the Credit Agreement in certain respects; NOW THEREFORE, in consideration of the premises and mutual agreements herein contained, the parties hereto agree as follows: 1.
